UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1494



ARTHUR JAY HIRSCH,

                                              Plaintiff - Appellant,

          versus


DEAN W. WITHERS; FARMERS & MERCHANTS BANK OF
TIMBERVILLE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. Jackson L. Kiser, Senior Dis-
trict Judge. (CA-00-98-5)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Jay Hirsch, Appellant Pro Se. David Alvin Penrod, HOOVER,
PENROD, DAVENPORT & CRIST, Harrisonburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Jay Hirsch appeals the district court’s order dismiss-

ing his civil complaint.   Our review of the record and the district

court’s opinion discloses no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   Hirsch v. Withers,

No. CA-00-98-5 (W.D. Va. March 9, 2001).    We deny Hirsch’s motion

for declaratory judgment and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2